FILED
                              NOT FOR PUBLICATION                            SEP 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TAI-CHI HSIAO,                                    No. 08-70284

               Petitioner,                        Agency No. A070-104-839

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Tai-Chi Hsiao, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

      The BIA did not abuse its discretion in denying Hsiao’s motion to reopen as

untimely where he filed it 12 years after the BIA’s final order of deportation, see 8

C.F.R. § 1003.2(c)(2), and Hsiao failed to establish changed circumstances in

China to qualify for the regulatory exception to the time limitation, see 8 C.F.R. §

1003.2(c)(3)(ii); see also Lin v. Holder, 588 F.3d 981, 988-89 (9th Cir. 2009)

(record did not establish change in family planning laws or enforcement of such

laws that would establish changed country conditions excusing untimely motion to

reopen).

      Hsiao’s contention that he should have been permitted to file a successive

asylum application is foreclosed. See Lin, 588 F.3d at 989 (rejecting petitioner’s

contention that, independent from her motion to reopen, she was entitled to file a

free-standing asylum application).

      Hsiao’s contention that the BIA failed to consider the evidence submitted

with the motion to reopen fails, because he has not overcome the presumption that

the BIA reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006).




                                          2                                    08-70284
      Finally, we reject Hsiao’s contention that the BIA applied improper

standards of law in denying his motion to reopen because it is belied by the record.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-70284